FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 PAUL SOMERS,                                No. 15-17352
                    Plaintiff-Appellee,
                                               D.C. No.
                   v.                       3:14-cv-05180-
                                                 EMC
 DIGITAL REALTY TRUST INC., a
 Maryland corporation; ELLEN
 JACOBS,                                        ORDER
             Defendants-Appellants.


    On Remand from the United States Supreme Court

                    Filed April 11, 2018

   Before: Mary M. Schroeder, Kim McLane Wardlaw,
           and John B. Owens, Circuit Judges.


                          ORDER

    The judgment of the District Court is reversed and the
case is remanded for proceedings consistent with the opinion
of the United States Supreme Court in Digital Realty Tr., Inc.
v. Somers, 138 S. Ct. 767 (2018).